BARNARD, P. J.
The respondent has moved to dismiss the appeal herein on the ground that no transcript has been filed within the time allowed.
It appears, by certificate of the county clerk, that notice of appeal was filed on June 2, 1932, that no proceedings have been begun for the preparation or settlement of either a transcript or a bill of exceptions, that no such proceedings are pending, and that the time therefor has expired. The motion should be granted. (People v. Berkeley Chiropractic College, 103 Cal. App. 139 [283 Pac. 981].)
The appeal is dismissed.
Marks, J., and Jennings, J., concurred.